FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of July 2014 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding issue of medium term notes by Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on July 15, 2014. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. OVERSEAS REGULATORY ANNOUNCEMENT ISSUE OF MEDIUM TERM NOTES This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited (the “Listing Rules”). As resolved at the 2012 annual general meeting of Huaneng Power International, Inc. (the “Company”) held on 19 June 2013, the Company has been given a mandate to issue medium and long term debt financing instruments with a principal amount of up to RMB10 billion or equivalent in or outside the PRC within 24 months from the date on which the shareholders’ approval was obtained. The Company has completed the issue of the first tranche of the Company’s medium term notes for 2014 (“Medium Term Notes”) on 14 July 2014. The total issuing amount was RMB4 billion with a maturity period of five years whereas the unit face value is RMB100 and the interest rate is 5.30%. China Construction Bank Corporation acted as the lead underwriter to form the underwriting syndicate for the Medium Term Notes, which were placed through book- building and issued in the domestic bond market among banks. The proceeds from the Medium Term Notes will be used principally to settle part of the bank loans so as to improve its debt structure and to supplement operational working capital. The relevant documents in respect of the Medium Term Notes are posted on China Money and Shanghai Clearing House at websites of www.chinamoney.com.cn and www.shclearing.com, respectively. The Medium Term Notes do not constitute any transaction under Chapter 14 and Chapter 14A of the Listing Rules. By Order of the Board Huaneng Power International, Inc.
